Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5 has reference labels BACK SIDE and FRONT SIDE but neither is listed or described in the specification. Figure 6 has reference labels including BACK-SIDE and FRONT-SIDE but neither is listed or described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 3-6 are objected to because of the following informalities: 
Claim 1: “a combustor” in lines 2-3 should read as – the gas turbine combustor --; and “the gap” in line 12 should read as – the predetermined gap --.  
Claim 3: “a upper side” in line 4 should read as – an upper side --.
Claims 4 and 5: “the upper side” in lines 3-4 of each claim should read as – an upper side --.
Claims 4 and 6: “the lower side” in lines 8-9 of claim 4 and in lines 3-4 of claim 6 should read as – a lower side --.
Claim 12: “the circumferential direction” in lines 3-4 should read as  -- a circumferential direction --.

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 each recite “a cooling hole” and “another cooling hole” but it is unclear in each claim whether a cooling hole and/or another cooling hole is one of or different from the cooling holes of claim 1 which renders the claims indefinite.
Claim 4 recites “an inner part” in line 7 but is unclear whether this is the same as or different from “an inner part” recited in line 2.
Claim 5 recites the limitation "the upper side of the transition piece" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the vicinity of a central part" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the vicinity of peripheral parts" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lower side of the transition piece" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the vicinity of a central part" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the vicinity of peripheral parts" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the hole diameter” in lines 4 and 8 which is unclear in each recitation as to which hole diameter is meant.  Note:  Claim 5 from which claim 7 depends recites “a hole diameter thereof” in lines 6-7 and in lines 9-10 which could be amended to name each hole diameter being claimed such as “a first hole diameter” and “a second hole diameter” and then amend claim 7 accordingly to make the claim language of claim 7 clear and overcome the 112(b) rejection.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “predetermined angle”, and the claim also recites “(diagonally)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims dependent upon the above rejected claims are also rejected as being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. 20080053107.

Regarding independent claim 1, Weaver discloses a gas turbine combustor (108 Fig. 1) comprising: 
a transition piece (114 Fig. 1, 520 Fig. 5A) which guides combustion gas (hot gas path 350 Figs. 3B, 3C; paras. 2-3 and 29) from the gas turbine combustor to a turbine (110 Fig. 1); 
a transition piece end frame (322 Fig. 3B para. 34 and 540 Fig. 5A para. 42) which is installed on a turbine-side outlet of the transition piece (522 Fig. 5A para. 42) and is disposed so as to face a first-stage stator vane end wall (337 Figs. 3A, 3B para. 29) of the turbine with a predetermined gap (labeled in annotated Fig. 3-B) being interposed; and 
a seal member (300 Fig. 3B para. 31) which is fitted on the transition piece end frame and is fitted into the first-stage stator vane end wall (as shown in Fig. 3B 301 of 300 is fitted on 322 and into 337) so as to seal cooling air (cooling apertures 327 provide an air current per para. 34) which is supplied into the predetermined gap (the seal reduces air leakage at the transition exit per para. 19), 
wherein cooling holes (327 Fig. 3B para. 34) are arranged in the transition piece end frame so as to directly supply the cooling air to the first-stage stator vane end wall (the air current through cooling holes 327 is directly supplied toward 337 into the space extending from 322 to 337 in Fig. 3B).

    PNG
    media_image1.png
    431
    777
    media_image1.png
    Greyscale

Regarding claim 2, Weaver further discloses the cooling holes are arranged so as to supply the cooling air directly to an inner-circumference-side inclined part of the first-stage stator vane end wall (labeled in annotated Fig. 3-B where the dashed line shows cooling air through holes 327 directed to the labeled inclined part of 337).

Regarding claim 3, as best understood, an inclination angle of a cooling hole which is made in an inner part of the transition piece end frame which is located on an upper side of the transition piece relative to an inner circumferential surface of the transition piece end frame is different from an inclination angle of another cooling hole which is made in an inner part of the transition piece end frame which is located on a lower side of the transition piece relative to the inner circumferential surface of the transition piece end frame.

Regarding claim 4, as best understood, Weaver further discloses a cooling hole (labeled in annotated Fig. 3A) which is made in an inner part of the transition piece end frame (labeled in annotated Fig. 3A) which is located on an upper side (labeled in annotated Fig. 3A) of the transition piece is used to supply the cooling air directly to an inner-circumference-side inclined part (333 Fig. 3A, labeled in annotated Fig. 3B) of the first-stage stator vane end wall, and another cooling hole (labeled in annotated Fig. 3A) which is made in an inner part of the transition piece end frame (interpreted as a second inner part of the transition piece end frame which is different from an inner part recited above, labeled in annotated Fig. 3A) which is located on a lower side (labeled in annotated Fig. 3A) of the transition piece is used to supply the cooling air directly to an inner-circumference-side leading end part (331 Fig. 3A) of the first-stage stator vane end wall.

    PNG
    media_image2.png
    721
    794
    media_image2.png
    Greyscale

Regarding claim 5, as best understood, Weaver further discloses in the cooling holes which are made in inner parts of the transition piece end frame (interpreted as parts around the passage of the hot gas path 350 through the transition piece end frame where Figs. 3A, 3B and 5B show cooling holes in parts of the transition piece end frame around the passage) which are located on an upper side (corner 542 is located on an upper side of the transition piece as labeled in annotated Fig. 5A), a ratio of an arrangement pitch (where pitch is interpreted as the distance between any of various things per Merriam-Webster online dictionary; labeled in annotated Fig. 5B) of the cooling holes which are arranged in the vicinity of a central part (the vicinity interpreted as a vicinity which is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of a central part is an area near a central part) of the transition piece end frame to a hole diameter thereof (per para. 42, hole diameters are between about 0.50 and 1.00 millimeters) is smaller than a ratio of an arrangement pitch of the cooling holes which are arranged in the vicinity of peripheral parts (the vicinity interpreted as a vicinity which is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of peripheral parts is an area near peripheral parts; where the arrangement pitch in the vicinity of the peripheral parts in annotated Fig. 5B is between the hole in the corner to a hole along the side of the transition piece end frame and near the passage through which the combustion gas flows) of the transition piece end frame to a hole diameter thereof in a direction of the transition piece end frame which is vertical (labeled in annotated Fig. 5B) to a direction the combustion gas flows (labeled in annotated Fig. 5B). Since the arrangement pitch in the vicinity of the central part is smaller than the arrangement pitch in the vicinity of the peripheral part, when a cooling hole diameter of 1 mm is used in a ratio of each arrangement pitch to the hole diameter, the ratio in the vicinity of the central part is smaller than the ratio in the vicinity of the peripheral parts.    

    PNG
    media_image3.png
    748
    979
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    708
    1040
    media_image4.png
    Greyscale


Regarding claim 6, as best understood, Weaver further discloses in the cooling holes which are made in inner parts of the transition piece end frame (interpreted as parts around the passage of the hot gas path 350 through the transition piece end frame where Figs. 3A, 3B and 5B show cooling holes in parts of the transition piece end frame around the passage) which are located on the lower side of the transition piece (corner 542 is an exemplary corner of the transition piece end frame such that the other corners including those on the lower side of the transition piece as shown in annotated Fig. 5A also have cooling hole arrangements as shown in annotated Fig. 5B, as well as annotated Fig. 3A shows a cooling hole located on the lower side of the transition piece), a ratio of an arrangement pitch (where pitch is interpreted as the distance between any of various things per Merriam-Webster online dictionary; labeled in annotated Fig. 5B) of the cooling holes which are arranged in the vicinity of a central part (the vicinity interpreted as a vicinity which is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of a central part is an area near a central part) of the transition piece end frame to a hole diameter thereof (per para. 42, hole diameters are between about 0.50 and 1.00 millimeters) is smaller than a ratio of an arrangement pitch of the cooling holes which are arranged in the vicinity of peripheral parts (the vicinity interpreted as a vicinity which is interpreted as the quality or state of being near per Merriam-Webster online dictionary and is labeled in annotated Fig. 5B where a vicinity of peripheral parts is an area near peripheral parts; where the arrangement pitch in the vicinity of the peripheral parts in annotated Fig. 5B is between the hole in the corner to a hole along the side of the transition piece end frame and near the passage through which the combustion gas flows) of the transition piece end frame to a hole diameter thereof in a direction of the transition piece end frame which is vertical (labeled in annotated Fig. 5B) to a direction the combustion gas flows (labeled in annotated Fig. 5B). Since the arrangement pitch in the vicinity of the central part is smaller than the arrangement pitch in the vicinity of the peripheral part, when a cooling hole diameter of 1 mm is used in a ratio of each arrangement pitch to the hole diameter, the ratio in the vicinity of the central part is smaller than the ratio in the vicinity of the peripheral parts.    

Regarding claim 8, Weaver further discloses the cooling holes are arranged at positions which are mutually different in height (interpreted as being different in height) measured from an inner circumferential surface (labeled in annotated Fig. 5B-1) of the transition piece end frame in a state of being divided into a plurality of cooling holes (labeled in annotated Fig. 5B-1 as the holes enclosed with boxes) and another plurality of cooling holes (labeled in annotated Fig. 5B-1 as holes enclosed with circles) in a radial direction (labeled in annotated Fig. 5B-1) of the transition piece end frame. The holes in boxes are at positions which are a different height measured from the inner circumferential surface in the radial direction than the height of the positions of the circled holes as measured from the inner circumferential surface in the radial direction as seen in annotated Fig. 5B-1.

    PNG
    media_image5.png
    510
    828
    media_image5.png
    Greyscale

Regarding claim 9, Weaver discloses all that is claimed in claim 8 discussed above and further discloses the pluralities of cooling holes which are arranged at the positions which are mutually different in height measured from the inner circumferential surface of the transition piece end frame are mutually different in height between mutually adjacent (interpreted as adjacent and adjacent is interpreted as not distant, nearby per Merriam-Webster online dictionary) cooling holes in a circumferential direction (labeled in annotated Fig. 5B-1) of the transition piece end frame. Each of the boxed holes is nearby to a circled hole in the circumferential direction in annotated Fig. 5B-1, and the positions of the boxed holes are at a different height from the positions of the circled holes as discussed above in claim 8.

Regarding claim 10, Weaver further discloses the cooling holes are arranged in a state (configuration shown in Fig. 5B) of being divided into a plurality of cooling holes (labeled in annotated Fig. 5B-2) and another plurality of cooling holes (labeled in annotated Fig. 5B-2) which are mutually different (interpreted as different) in inclination angle (where inclination is interpreted as the angle determined by two lines or planes per Merriam-Webster online dictionary such that each inclination angle is labeled in annotated Fig. 5B-2 and is different from each other where an inclination angle of the plurality of cooling holes is the angle determined by a line through the plurality of cooling holes and a tangent line to the inner circumferential surface, and an inclination angle of the another plurality of cooling holes is determined by a line through the another plurality of cooling holes and a tangent line to the inner circumferential surface) relative to an inner circumferential surface (labeled in annotated Fig. 5B-2) of the transition piece end frame.

    PNG
    media_image6.png
    565
    853
    media_image6.png
    Greyscale


Regarding claim 11, Weaver discloses all that is claimed in claim 10 discussed above and further discloses the pluralities of cooling holes which are mutually different in inclination angle relative to the inner circumferential surface of the transition piece end frame are mutually different in inclination angle between mutually adjacent (interpreted as adjacent and adjacent is interpreted as not distant, nearby per Merriam-Webster online dictionary) cooling holes in a circumferential direction (labeled in annotated Fig. 5B-2) of the transition piece end frame. The plurality of cooling holes is nearby the another plurality of cooling holes in the circumferential direction and each of the pluralities is at a different inclination angle as discussed above in claim 10.

Regarding claim 12, as best understood Weaver further discloses the cooling holes are arranged at a predetermined angle (diagonally) (interpreted as a predetermined angle where the cooling holes labeled as plurality in annotated Fig. 5B-2 are arranged in a predetermined angle with respect to the inner circumferential surface) in a mutually separated state (interpreted as in a separated state) in a circumferential direction (labeled in annotated Fig. 5B-2) of the transition piece end frame (the cooling holes in the plurality are separated from each other in the circumferential direction in annotated Fig. 5B-2).

Regarding claim 13, Weaver further discloses the cooling holes include a first cooling hole (labeled in annotated 3A-1) which communicates between an outer circumferential surface (labeled in annotated 3A-1) and an inner circumferential surface (labeled in annotated 3A-1) of the transition piece end frame at a predetermined angle in the radial direction (labeled in annotated 3A-1) of the transition piece end frame, and a second cooling hole (labeled in annotated 3A-1) which communicates between another outer circumferential surface (labeled in annotated 3A-1) and another inner circumferential surface (labeled in annotated 3A-1) of the transition piece end frame at an angle (labeled in annotated 3A-1) which is different from the predetermined angle in the axial direction (angle in the axial direction is 180 degrees which is different than angle in radial direction of 90 degrees) of the transition piece end frame. Cooling air flow is communicated from upstream of the first and second cooling holes near an outer circumferential surface and another outer circumferential surface and then the cooling flow is communicated through the first and second cooling holes toward the inner circumferential surface and another inner circumferential surface as shown in annotated Fig. 3A-1.

    PNG
    media_image7.png
    869
    1138
    media_image7.png
    Greyscale


Regarding claim 14, Weaver discloses all that is claimed in claim 13 discussed above and further discloses the first cooling hole and the second cooling hole are alternately arranged in the circumferential direction of the transition piece end frame (in annotated Fig. 3A-1 the first and second cooling holes are arranged on opposite circumferential sides (upper and lower) of the transition piece aft frame such that the first and second holes are alternately arranged in the circumferential direction as 180 degrees apart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Davis et al. 4719748.

Regarding claim 7, as best understood Weaver discloses all that is claimed in claim 5 discussed above but is silent regarding the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the central part of the transition piece end frame to the hole diameter is equal to or less than 3.1, and the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the peripheral parts of the transition piece end frame to the hole diameter is equal to or less than 4.0.
Davis teaches a gas turbine engine combustor with a transition duct cooled by impingement jets formed by apertures (Fig. 3B, Fig. 6). Davis teaches the local magnitude of the heat transfer in an impingement cooling system is determined by a number of variables including the cooling air properties, the hole size, spacing and array pattern, and the impingement air jet velocity (col 3 lines 58-66). Davis teaches openings in some portions are larger than openings in other portions thereby providing jets of higher mass flow which may penetrate across larger gaps and the spacing between larger holes is preferably varied relative to the spacing of the smaller holes to establish a desired impingement cooling intensity as required by the transition duct design (col 5 lines 10-21).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II(B). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Weaver such that the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the central part of the transition piece end frame to the hole diameter is equal to or less than 3.1, and the ratio of the arrangement pitch of the cooling holes which are arranged in the vicinity of the peripheral parts of the transition piece end frame to the hole diameter is equal to or less than 4.0 since it has been determined that the arrangement of pitch (spacing) of cooling holes and the diameter (i.e. hole size) of the cooling holes are result-effective variables as taught by Davis to achieve a desired impingement cooling intensity and the local magnitude of heat transfer. Since the arrangement pitch and diameter are result-effective variables, their ratios are also result-effective variables which would be obvious to optimize.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741